Exhibit 10.17
 
Alpha Natural Resources, Inc.
2005 Long-Term Incentive Plan


Retention plan Restricted Stock Unit Agreement (Employees)


This Restricted Stock Unit Agreement is dated as of the issue date (the “Issue
Date”) set forth on Exhibit A attached hereto (this “Agreement”), and is between
Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and the
individual named as Award Recipient on Exhibit A (the “Award Recipient”).


Alpha has established its 2005 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of Alpha, and has authorized the execution and delivery of this
Agreement.


Agreement


The parties agree as follows:


Section 1.  Issuance of Stock.  Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, on the Issue Date, Alpha hereby grants
to Award Recipient the number of restricted stock units (the “Units”) for
Alpha’s Common Stock, par value $0.01 per share (the “Common Stock”), set forth
on Exhibit A.  For purposes of this Agreement, the “Shares” to be issued under
this Award shall include all of the shares of Common Stock issued to Award
Recipient pursuant to this Agreement plus any Shares issued with respect to such
shares of Common Stock before the Shares are actually issued under this Award,
including, but not limited to, shares of Alpha’s capital stock issued by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.


Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.


(a)           None of the Units may be sold, transferred, pledged, hypothecated
or otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and Exhibit A.  Except as set forth in this Section
2, effective at the close of business on the date Award Recipient ceases to be
employed by the Company or, if earlier, the date Award Recipient breaches the
confidentiality covenant in Section 9 hereof, any Units that are not vested in
accordance with this Section 2 shall be automatically forfeited to Alpha without
any further obligation on the part of Alpha.  For purposes of clarity, the
vesting requirements for Units granted under this Agreement constitute a
modification of any vesting provisions set forth in any plan applicable to Award
Recipient, or in any agreement between the Award Recipient and the Company, such
that this Award shall not vest except as provided in this Section 2 of the
Agreement.


(b)           Except as provided herein and subject to the Award Recipient's
continued employment with the Company, the Units will vest according to the
vesting schedule set forth on Exhibit A.  If:  (i) Award Recipient’s employment
is involuntarily terminated without Cause (as defined below) during the 90-day
period immediately preceding a Change in Control (as defined below) or on or
within the one-year period immediately following a Change in Control, any
unvested Units shall immediately vest in full and shares subject to the Award
shall be issued to the Award Recipient immediately thereafter; (ii) Award
Recipient’s employment with the Company is involuntarily terminated without
Cause, or as a result of Award Recipient’s Permanent Disability (as defined
below) or death, any unvested Units shall become vested based on the ratio of
the number of complete months the Award Recipient is employed or serves with the
Company during the vesting period to the total number of complete months in the
vesting period and shares subject to the Award shall be issued to the Award
Recipient immediately thereafter; or (iii) Award Recipient’s employment is
terminated for any other reason, including for Cause, due to retirement or
resignation, any unvested portion of the Award shall be forfeited. Any and all
payments under this Award shall be made in calendar year in which the Award
vests on a date determined by the Committee and, in all cases, within the
“applicable 2½ month period” specified in Treas. Reg. Sec.1.409A-1(b)(4).
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           For purposes of this Agreement, the following terms shall have the
following meanings:  (i) a “Change of Control” shall mean (A) any merger,
consolidation or business combination in which the stockholders of Alpha
immediately prior to the merger, consolidation or business combination do not
own at least a majority of the outstanding equity interests of the surviving
parent entity, (B) the sale of all or substantially all of Alpha’s assets in a
single transaction or a series of related transactions, (C) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding Common Shares by any person or entity
(including a “group” as defined by or under Section 13(d)(3) of the Exchange
Act), (D) the stockholders of Alpha approve any plan for the dissolution or
liquidation of Alpha, or (E) a contested election of directors, as a result of
which or in connection with which the persons who were directors of Alpha before
such election or their nominees cease to constitute a majority of the Board;
(ii) the term “Permanent Disability” shall mean Award Recipient’s physical or
mental incapacity to perform his or her usual duties with such condition likely
to remain continuously and permanently as determined by the Company; (iii) the
term “Cause” shall mean “Employer Cause” as set forth in any employment
agreement between the Award Recipient and the Company or, in the absence of such
an agreement, "Cause" as defined by the Company’s plans applicable to the Award
Recipient or employment policies in effect at the time of termination.


Section 3.  Dividend Equivalent Rights.   Should a regular cash dividend be
declared on Alpha’s Common Stock at a time when unissued Shares of such Common
Stock are subject to your Award, then the number of Shares at that time subject
to the Award will automatically be increased by an amount determined in
accordance with the following formula, rounded down to the nearest whole share:


X = (A x B)/C, where


 
X
=
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;



 
A
=
the number of unissued Shares subject to this Award as of the record date for
such dividend;



 
B
=
the per Share amount of the cash dividend; and



 
C
=
the closing selling price per Share of Alpha’s Common Stock on the New York
Stock Exchange on the payment date of such dividend.



The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.  Investment Representation.  Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the shares under the Securities Act of 1933, as amended (the
"Securities Act"), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the
Plan.  Award Recipient also agrees that the Units and Shares which Award
Recipient acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.


Section 5.  Issuance and Delivery of Shares; Rights as an Award Recipient.  The
parties agree that, subject to satisfaction of the applicable tax withholding
requirements set forth in Section 6 and the other terms and conditions of this
Agreement and the Plan, certificate(s) or other evidence of ownership
representing the Shares underlying the Units shall be delivered to Award
Recipient at the end of the vesting period set forth on Exhibit A.  Promptly
following the end of the vesting period set forth on Exhibit A, Alpha or its
designated agent shall (a) deliver to Award Recipient certificates or other
evidence of ownership representing vested Shares, provided, however, that Award
Recipient has complied with any withholding tax requirements as set forth in
Section 6 and the other terms and conditions of this Agreement and the Plan, and
(b) cancel any Shares that have been forfeited by Award Recipient pursuant to
Section 2. Any and all payments under this Award shall be made in calendar year
in which the Award vests on a date determined by the Committee and, in all
cases, within the “applicable 2½ month period” specified in Treas. Reg.
Sec.1.409A-1(b)(4).  Alpha shall not issue stock certificate(s) or other
evidence of ownership representing Shares if the Committee or other authorized
agent determines, in its or his sole discretion, that the issuance of such
certificate(s) or other evidence of ownership would violate the terms of the
Plan, this Agreement or applicable law.  Except as otherwise provided in the
Plan, the Award Recipient shall not have any of the rights or privileges of a
stockholder of Alpha, including voting rights and actual dividend rights, with
respect to any of the Shares underlying an Award unless and until the Award
Recipient becomes the record holder of the Shares following their actual
issuance to the Award Recipient and the Award Recipient’s satisfaction of
applicable withholding taxes.


Section 6.  Income Taxes.   Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the vesting of the Units and issuance of the Shares to
Award Recipient shall be subject to withholding of tax by the Company.  In
accordance with administrative procedures established by the Company, Award
Recipient may elect to satisfy Award Recipient’s minimum statutory withholding
tax obligations, if any, on account of the vesting of the Units and/or issuance
of Shares, in one or a combination of the following methods:  in cash or by
separate check made payable to the Company and/or by authorizing the Company to
withhold from the Shares to be issued to the Award Recipient a sufficient number
of whole Shares distributable in connection with such Award equal to the
applicable minimum statutory withholding tax obligation.  In the event Award
Recipient does not make such payment when requested, the Company may refuse to
issue or cause to be delivered any Shares under this Agreement or any other
incentive plan agreement entered into by Award Recipient and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.  No Right to Employment.   Neither the Plan nor this Agreement shall
be deemed to give Award Recipient any right to continue to be employed by the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company’s right to terminate the employment of the Award Recipient at any
time.  For purposes of this Agreement and unless otherwise determined by the
Committee, a change in the Award Recipient's status from employee to
non-employee shall constitute a termination of employment hereunder.


Section 8.  Further Assistance.  Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while employed by the Company, including but not limited to assistance
in connection with any lawsuits or other claims against the Company arising from
events during the period in which Award Recipient was employed by the Company.


Section 9.  Confidentiality.  Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in their
business to obtain a competitive advantage over competitors.  Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company.  Award Recipient hereby agrees that Award
Recipient will not, at any time, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company, or make any
use thereof, except in the carrying out of employment responsibilities.  Award
Recipient shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft.  Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder).  The above notwithstanding, a disclosure shall not be unauthorized
if (i) it is required by law or by a court of competent jurisdiction or (ii) it
is in connection with any judicial, arbitration, dispute resolution or other
legal proceeding in which Award Recipient’s legal rights and obligations as an
employee or under this Agreement are at issue; provided, however, that Award
Recipient shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of Award Recipient’s intent to disclose any such
confidential business information in such context so as to allow the Company an
opportunity (which Award Recipient will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company.  In addition to any other remedy available at law
or in equity, in the event of any breach by Award Recipient of the provisions of
this Section 9 which is not waived in writing by the Company, all vesting of the
Units shall cease effective upon the occurrence of the actions or inactions by
Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 9.


Section 10.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.


 
 

--------------------------------------------------------------------------------

 
 
Section 11.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan is made a part hereof as though fully set forth in this
Agreement.  Award Recipient, by execution of this Agreement, (i) represents that
he or she is familiar with the terms and provisions of the Plan, and (ii) agrees
to abide by all of the terms and conditions of this Agreement, and the
Plan.  Award Recipient accepts as binding, conclusive and final all decisions or
interpretations of the Committee (or its designee) of the Plan upon any question
arising under the Plan, and this Agreement (including, without limitation, the
date of any termination of Award Recipient’s employment with the Company).  In
the event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee express authority to vary the terms
of the Plan by means of this Agreement, in which case, this Agreement shall
govern.


Section 12.  Entire Agreement.  Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they related in any way to the
subject matter of this Agreement.


Section 13.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.


Section 14.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth on the signature page or Exhibit
A.  Either party to this Agreement may send any notice, request, demand, claim,
or other communication under this Agreement to the intended recipient at such
address using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.
(i)
 
Section 15.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


Section 16.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, Alpha may, in its sole discretion and
without the Award Recipient's consent, modify or amend the terms of this
Agreement, impose conditions on the timing and effectiveness of the issuance of
the Shares, or take any other action it deems necessary or advisable, to cause
this Award to be excepted from Section 409A of the Code (or to comply therewith
to the extent Alpha determines it is not excepted).


 
 

--------------------------------------------------------------------------------

 
 
Section 17.  Acknowledgments.
 
(a)           By accepting the Units, the Award Recipient acknowledges receipt
of a copy of the Plan and the prospectus relating to the Units, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.

(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or its designees discretion.  Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
 
(c)           This Award is intended to be excepted from coverage under Section
409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Award Recipient
recognizes and acknowledges that Section 409A of the Code may impose upon the
Award Recipient certain taxes or interest charges for which the Award Recipients
and shall remain solely responsible.


(d)           Award Recipient acknowledges that, by receipt of this Award, Award
Recipient has read this Section 17 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 17. Award Recipient
acknowledges that Award Recipient may receive from the Company a paper copy of
any documents delivered electronically at no cost if Award Recipient contacts
the [Vice President of Human Resources] of the Company by telephone at (276)
619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA 24212. 
Award Recipient further acknowledges that Award Recipient will be provided with
a paper copy of any documents delivered electronically if electronic delivery
fails.




 
[Remainder of this Page Intentionally Left Blank]


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
____________, 2009.
 




ALPHA NATURAL RESOURCES, INC.




By  ____________________________                                                              
Name:
Title:
 
Address:
 
Alpha Natural Resources, Inc.
 
One Alpha Place
 
P.O. Box 2345
 
Abingdon, VA 24212
 
Attn:  [Vice President of Human Resources]
 


 
AWARD RECIPIENT
 
________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 


Name of Award Recipient:




Address of Award Recipient:




Issue Date:  ________________, 2009




Number of Units Subject to Award:




Vesting Period/Schedule:















